TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00316-CV



                                     In re Joshua Laron Ellison



                   ORIGINAL PROCEEDING FROM FAYETTE COUNTY



                           MEMORANDUM OPINION


              Relator has filed a petition for writ of mandamus. See Tex. R. App. P. 52.8. We deny

the petition for writ of mandamus.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Filed: July 3, 2013